DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.

Response to Amendment
	In response to applicant’s amendment received on 4/6/21, all requested changes to the specification, drawings and claims have been entered.  Claims 19-38 were previously and are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claims 19, 21, 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/194873, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application (See MPEP 211.05(I)(A)).  
Specifically with regards to independent claims 19, 21 and 31 the limitation “one or more inventory robots each comprising a mobile base having drive wheels and configured to travel autonomously within a supply chain facility” is not adequately supported by provisional application no. 62/194873.  Therefore claims 19-38 are not entitled to the filing date of that provisional.  
Thus the effective filing date of all pending claims 19-38 is now considered 7/8/2016 corresponding to the filing date of immediate parent application 15/205,519.


Claims 19, 20 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057793 to Kawano (on the IDS filed on 4/16/19) in view of US 2014/0111615 to McGuire et al. (“McGuire”) (on the IDS filed on 4/16/19) in further view of US 2015/0032252 to Galluzzo et al. (“Galluzzo”) (on the IDS filed on 4/16/19).

As to claim 19, Kawano discloses a supply chain management system comprising: 
a scanner (Fig. 3, combination of elements 310 and 102 operating together corresponds to the “scanner”; Fig 7) comprising: 
a plurality of sensors (Fig. 3, element 310; Fig. 7, element 710) configured to collect data about a product, wherein the data includes a paragraphs 17, 21-23, 30, wherein the sensors comprise a 3D image sensor configured to collect size, dimensions and images of the product), 
a computing device (Figs. 3 or 7, element 102; Fig. 8, elements 810; paragraph 32-40) including at least one processor configured to execute computer- executable instructions, and a memory (Fig. 3, element 318) storing the computer-executable instructions and the data collected by the plurality of sensors (paragraphs 17, 21-23, 30), and 
a communication interface configured to transfer the data collected by the plurality of sensors (Fig. 8, elements 840, 885; paragraph 32-40; paragraphs 17, 21-23, 30, wherein the sensors communicate the data with the computing device and the memory); 
Fig. 3, 318, paragraphs 21-23 and 30, wherein the memory storing a picking plan/model for a product (i.e. product model) corresponds to the “inventory management system”); and 
one or more inventory robots Fig. 3, the combination of elements 102, 320 and 320A, paragraphs 20-23 and 30, wherein the combination of control system 102 and robotic picker (320, 320A) operating together, corresponds to an “inventory robot”, that automatically pick up an item/product from a conveyor and move/travel autonomously with it to another location within the supply chain facility where it is deposited),
 wherein the one or more inventory robots are further configured to communicate with the inventory management system to obtain a product model for the product and to use the product model to retrieve the product from or deliver the product to a location within the supply chain facility (Fig. 3, elements 102, 318, 320 and 320A, paragraphs 17-23 and 30, wherein the inventory robot (element 102, 320) communicates with the inventory management system (element 318) to obtain the picking plan (i.e. product model) which is used by the robotic picker to retrieve, move and deliver the product to the other location within the supply chain), 
wherein the product model is generated based on the data collected by the plurality of sensors of the scanner (paragraphs 21-23 and 30, wherein when no picking plan/model for a product (i.e. product model) exists or needs to be updated the combination of control system and sensors, corresponding to the “scanner”, takes the sensed and feedback information and generates or updates the product model for that item), and 
Fig. 3, elements 320, 320A; Figs. 4A-4E; paragraphs 21-29).

Kawano discloses a plurality of sensors configured to collect data about a product including a size of the product, dimensions of the product, and one or more images of the product, hardness, softness, texture, UPC, etc., see paragraphs 17-21 and 30.  It might said that size is referring to weight, however Kawano does not disclose expressly collecting the weight of the product.  Further Kawano does not disclose expressly that the one or more inventory robots each comprise a mobile base having drive wheels. 

McGuire discloses a supply chain management system comprising: 
a scanner (Figs. 1, 2, 4 and 5, wherein the client device (206) includes scanner (100)) comprising: 
a plurality of sensors configured to collect data about a product, wherein the data includes a weight of the product, dimensions of the product, and one or more images of the product (Fig. 2, elements 100-118, paragraphs 15, 24, 31-34, 41, 42 and 46, wherein camera, combination of camera and positioning/curved track, and scale correspond to sensors used to obtain data and media such as images representing different item dimensions and weight of the item/product), 
a computing device including at least one processor configured to execute computer-executable instructions, and a memory storing the computer-executable instructions and the data collected by the plurality of sensors (Fig. 2, element 206, Fig. 11, paragraphs 24, 26-31, 59-70, wherein item attributes such as images and weight are stored by the client device, in association with the item, for transmission to the item processing system (223)), and 
a communication interface configured to transfer the data collected by the plurality of sensors (Fig. 2, element 209; paragraphs 17, 18, 21, 26, 27, 31, wherein the client device (203) comprises a communication interface that allows for the transfer of the item associated data collected by the sensors (i.e. weight, orientation, images of the item/product) to item processing system (223)); 
an inventory management system storing a product model, wherein the product model is generated based on the data collected by the plurality of sensors of the scanner (Fig. 2, elements 203, 223 and paragraphs 32-36, wherein the computing device (203) including item processing system (223) corresponds to an “inventory management system” that generates, and stores in data store (212), a product model of each item/product generated based on the data collected by the sensors of the client device).

Galluzzo discloses a supply chain management system comprising:
An inventory management system (Fig. 2, element 200, paragraphs 71 and 72, wherein the central server corresponds to the inventory management system); and
One or more inventory robots each comprising a mobile base having drive wheels and configured to travel autonomously within a supply chain facility, wherein the one or more inventory robots are further configured to communicate with the inventory management system to obtain a product model for the product and to use the product model to retrieve the product from or deliver the product to a location within the supply chain facility and wherein the retrieval Fig. 2, Abstract, paragraphs 85, wherein the manipulator robots correspond to inventory robots communicate with the inventory management system (i.e. central server) to obtain a piece-picking data corresponding to a product model to use for retrieval and deposition of the product within the facility). 

Kawano, McGuire and Galluzzo are combinable because they are from the same art of generating a product model and/or supply chain management.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of collecting product data that includes weight of the product for use in generating a product model, as taught by McGuire, and the technique of using inventory robots each having drive wheels and configured to travel autonomously within a supply chain facility, as taught by Galluzzo, into the supply chain management system that includes collecting product data for use in generating a product model as disclosed by Kawano.
The suggestion/motivation for doing so would have been provide the information (e.g. weight) potentially helpful to a user during the purchase of the item (McGuire, paragraph 49) and to provide the advantage of reduced upfront costs, reduced manual labor and keeping the flexibility of human workers available (Galluzzo, paragraphs 02-16).
	Further, McGuire's known technique of collecting product data that includes weight of the product for use in generating a product model and Galluzzo’s known technique of using inventory robots each having drive wheels and configured to travel autonomously within a 
Therefore, it would have been obvious to combine Kawano with McGuire and Galluzzo to obtain the invention as specified in claim 19.

As to claim 20, the combination of Kawano, McGuire and Galluzzo discloses the system of Claim 19, wherein the plurality of sensors comprise a first sensor for measuring the dimensions of the product, a second sensor for measuring the weight of the product, and a third sensor for obtaining the one or more images of the product (Kawano, paragraphs 17-21 and 30; McGuire, Fig. 2, elements 100-118, paragraphs 15, 24, 31-34, 41, 42 and 46, wherein camera, combination of camera and positioning/curved track, and scale correspond to sensors used to obtain data and media such as images representing different item dimensions and weight of the item/product).

As to claim 23, the combination of Kawano, McGuire and Galluzzo discloses the system of Claim 19, wherein the computer-executable instructions of the computing device of the scanner generate the product model based on the data collected by the plurality of sensors (Kawano, paragraphs 21-23 and 30, wherein when no picking plan/model for a product (i.e. product model) exists or needs to be updated the combination of control system and sensors, corresponding to the “scanner”, takes the sensed and feedback information and generates or updates the product model for that item;  McGuire, Fig. 2, element 206, Fig. 11, paragraphs 24, 26-31, 59-70, wherein item attributes such as images and weight making up the product model are generated by the computing device of the client device (206) and then transferred to the computing device (206) for further analysis and to be stored in association with the item in the data store (212)).  

As to claim 24, the combination of Kawano, McGuire and Galluzzo discloses the system of Claim 19, wherein the scanner comprises a lighting configured to provide optimal lighting conditions for the plurality of sensors (Kawano, paragraph 30, wherein laser and infrared sensors correspond to lighting; McGuire, paragraph 41).  

As to claim 25, the combination of Kawano, McGuire and Galluzzo discloses the system of Claim 19, wherein the communication interface of the scanner is configured to transfer the data collected by the plurality of sensors, the product model, OR both to the inventory management system (Kawano, Fig. 3; Fig. 8 and paragraphs 21-23, 30-40, wherein at least the product model is transferred to the memory (i.e. inventory management system); McGuire, Fig. 2, element 209; paragraphs 17, 18, 21, 26, 27, 31, wherein the client device (203) comprises a communication interface that allows for the transfer of the item associated data collected by the sensors (i.e. weight, orientation, images of the item/product) to item processing system (223) corresponding to the “inventory management system”).  

As to claim 26, the combination of Kawano, McGuire and Galluzzo discloses the system of Claim 19, wherein the communication interface of the scanner is configured to transfer the data collected by the plurality of sensors, the product model, OR both to a remote data housed on a remote computer system (Kawano, Fig. 3; Fig. 8 and paragraphs 21-23, 30-40, wherein at least the product model is transferred to the memory (i.e. remote database); McGuire, Fig. 2, element 209; paragraphs 17, 18, 21, 26, 27, 31, wherein the client device (203) comprises a communication interface that allows for the transfer of the item associated data collected by the sensors (i.e. weight, orientation, images of the item/product) to item processing system (223) corresponding to the “inventory management system”).

As to claim 27, the combination of Kawano, McGuire and Galluzzo discloses the system of Claim 26, wherein the remote database is a cloud-based database accessible by third party data users (Kawano, Fig. 3; Fig. 8 and paragraphs 21-23, 30-40, wherein at least the product model is transferred to the memory (i.e. remote database) accessible to third party user/computers via a wired or wireless network, specifically see paragraph 37; McGuire, Fig. 2, element 212 and paragraph 24 and 36).  

As to claim 28, the combination of Kawano, McGuire and Galluzzo discloses system of Claim 19, wherein the computing device is configured to identify at least one landmark on the product based on the data collected by the plurality of sensors, wherein the at least one landmark provides orientation information about the product (Kawano, paragraph 19, wherein a mark or tag is used to determine location/orientation of the product; McGuire, paragraphs 29, 32, 50, 52).  

As to claim 29, the combination of Kawano, McGuire and Galluzzo discloses the system of Claim 28, wherein the at least one landmark comprises a barcode (Kawano, paragraph 19; McGuire, paragraphs 29, 32, 50, 52).

Kawano, Fig. 2; paragraphs 13-16, wherein inventory robots selectively pick and position a product on a conveyor, bin or box, all of which corresponds to “shelf”, in specific groups/orientations).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057793 to Kawano (on the IDS filed on 4/16/19) in view of US 2014/0111615 to McGuire et al. (“McGuire”) (on the IDS filed on 4/16/19) and US 2015/0032252 to Galluzzo et al. (“Galluzzo”) (on the IDS filed on 4/16/19), in further view of US 2015/0096266 to Divine et al. (“Divine”) (on IDS filed 4/16/2019).

As to claim 22, the combination of Kawano, McGuire and Galluzzo discloses the system as set forth in claim 19.
The combination of Kawano, McGuire and Galluzzo does not disclose expressly wherein the product model includes multiple configurations selected from the group consisting of a single product configuration, a packaged product configuration and a bundled product configuration.
Divine discloses a system for generating a product model comprising: 
a scanner having at least one first sensor for measuring the dimensions of a product, at least one second sensor for measuring the weight of the product (Fig. 1, Fig. 5, paragraphs 16, 21, 22, 27 and 79), and 
a computing device including at least one processor configured to execute computer- executable instructions and memory storing computer-executable instructions configured to Fig. 1, Fig. 5, paragraphs 16, 22, 27 and 79, wherein the combination of item and packaging models corresponds to the “product model”),
wherein the product model includes multiple configurations selected from the group consisting of a single product configuration, a packaged product configuration, and a bundled product configuration (paragraphs 28 and 87, wherein packaging model may comprise single and multiple/packaged/bundled product configurations)
Kawano, McGuire, Galluzzo & Devine are combinable because they are from the same art of generating product models.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of generating a product model that includes single product configuration, a packaged product configuration, and a bundled product configuration, as taught by Devine, into the system disclosed by the combination of Kawano, McGuire and Galluzzo.
The suggestion/motivation for doing so would have been to provide improved product packaging (Devine, paragraphs 2-4).
	Further, Devine's known technique of generating a product model that includes single product configuration, a packaged product configuration, and a bundled product configuration would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Kawano, McGuire and Galluzzo, and the results would have been predictable.
Therefore, it would have been obvious to combine Kawano, McGuire and Galluzzo with Devine to obtain the invention as specified in claim 22.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 19-24, 26, 27, 31-34, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,311,634 in view of US 2015/0032252 to Galluzzo et al. (“Galluzzo”) (on the IDS filed on 4/16/19).

As to claim 19 of the present application, claim 1 of USPN 10311634 discloses all the limitations of claim 19 except for an inventory management system, one or more inventory robots each comprising a mobile base having drive wheels and configured to travel autonomously within a supply chain facility, wherein the one or more inventory robots are further configured to communicate with the inventory management system to obtain a product model for the product to use the product model to retrieve the product from or deliver the product to a location within the supply chain facility and wherein the retrieval or deposition of the product within the supply chain facility is by an end effector of the inventory robot.
Galluzzo discloses a supply chain management system comprising:
Fig. 2, element 200, paragraphs 71 and 72, wherein the central server corresponds to the inventory management system); and
One or more inventory robots each comprising a mobile base having drive wheels and configured to travel autonomously within a supply chain facility, wherein the one or more inventory robots are further configured to communicate with the inventory management system to obtain a product model for the product and to use the product model to retrieve the product from or deliver the product to a location within the supply chain facility and wherein the retrieval or deposition of the product within the supply chain facility is by an end effector of the inventory robot (Fig. 2, Abstract, paragraphs 85, wherein the manipulator robots correspond to inventory robots communicate with the inventory management system (i.e. central server) to obtain a piece-picking data corresponding to a product model to use for retrieval and deposition of the product within the facility). 
Claim 1 of USPN 10311634 & Galluzzo are combinable because they are from the same art of supply chain management.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of providing an inventory management system, one or more inventory robots each comprising a mobile base having drive wheels and configured to travel autonomously within a supply chain facility, wherein the one or more inventory robots are further configured to communicate with the inventory management system to obtain a product model for the product to use the product model to retrieve the product from or deliver the product to a location within the supply chain facility and wherein the retrieval or deposition of the product within the supply chain facility is by an end effector of the inventory robot, as taught by Kawano, into the system disclosed by claim 1 of USPN 10311634.

Therefore, it would have been obvious to combine claim 1 of USPN 10311634 with Kawano to obtain the invention as specified in claim 19.

As to claim 20, the combination of USPN 10311634 and Galluzzo discloses the system of Claim 19, wherein the plurality of sensors comprise a first sensor for measuring the dimensions of the product, a second sensor for measuring the weight of the product, and a third sensor for obtaining the one or more images of the product (USPN 10311634, claim 2).

As to claim 21, please refer to the rejection of claim 19.  Claim 1 of USPN 10311634 further discloses wherein the product model includes at least an estimated center of gravity location of the product, the weight of the product, and the dimensions of the product, wherein the estimated center of gravity location of the product is generated based on at least the weight of the product and the dimensions of the product.

As to claim 22, the combination of USPN 10311634 and Galluzzo discloses the system of claim 19, wherein the product model includes multiple configurations selected from the group consisting of a single product configuration, a packaged product configuration, and a bundled product configuration (USPN 10311634 claim 5).

USPN 10311634, claim 1).  

As to claim 24, the combination of USPN 10311634 and Galluzzo discloses the system of Claim 19, wherein the scanner comprises a lighting configured to provide optimal lighting conditions for the plurality of sensors (USPN 10311634 claim 1).  

As to claim 26, the combination of USPN 10311634 and Galluzzo discloses the system of claim 19, wherein the communication interface of the scanner is configured to transfer the data collected by the plurality of sensors, the product model, or both to a remote database housed on a remote computer system (USPN 10311634 claim 1). 

As to claim 27, the combination of USPN 10311634 and Galluzzo discloses the system of Claim 26, wherein the remote database is a cloud-based database accessible by third party data users (USPN 10311634 claim 1).  

Claim 31 is an obvious method or process claim variant of the system claim presented in claims 19 and 21 therefore claim 31 is rejected for the same reasons indicated above with regards to claims 19 and 21 above. 

As to claims 32 and 33, please refer to the rejections of claims 26 and 27 above.

As to claim 34, the combination of claim 1 of USPN 10311634 and Galluzzo discloses the method of Claim 31, further comprising: after picking the product, determining a correct pick by the inventory robot based on the weight of the product (Galluzzo, paragraph 73).

As to claim 37, the combination of USPN 10311634 and Galluzzo discloses the method of Claim 31, wherein the product model includes a three-dimensional representation of a shape of a configuration of the product and the estimated center of gravity of the product (USPN 10311634 claim 1).

As to claim 38, please refer to the rejections of claims 22, respectively, above.


Claim 25, 28-30, 35 and 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,311,634 in view of US 2015/0032252 to Galluzzo et al. (“Galluzzo”) (on IDS filed 4/16/2019) in further view of US 2015/0057793 to Kawano (on IDS filed 4/16/2019).

As to claim 25, the combination of USPN 10311634 and Galluzzo discloses the system of Claim 19.
The combination of USPN 10311634 and Galluzzo does not teach or fairly suggest wherein the communication interface of the scanner is configured to transfer the data collected by the plurality of sensors, the product model, OR both to the inventory management system.

a scanner (Fig. 3, combination of elements 310 and 102 operating together corresponds to the “scanner”; Fig 7) comprising: 
a plurality of sensors (Fig. 3, element 310; Fig. 7, element 710) configured to collect data about a product, wherein the data includes a size of the product, dimensions of the product, and one or more images of the product (paragraphs 17, 21-23, 30, wherein the sensors comprise a 3D image sensor configured to collect size, dimensions and images of the product), 
a computing device (Figs. 3 or 7, element 102; Fig. 8, elements 810; paragraph 32-40) including at least one processor configured to execute computer- executable instructions, and a memory (Fig. 3, element 318) storing the computer-executable instructions and the data collected by the plurality of sensors (paragraphs 17, 21-23, 30), and 
a communication interface configured to transfer the data collected by the plurality of sensors (Fig. 8, elements 840, 885; paragraph 32-40; paragraphs 17, 21-23, 30, wherein the sensors communicate the data with the computing device and the memory); 
an inventory management system (Fig. 3, 318, paragraphs 21-23 and 30, wherein the memory storing a picking plan/model for a product (i.e. product model) corresponds to the “inventory management system”); and 
one or more inventory robots configured to travel autonomously within a supply chain facility (Fig. 3, the combination of elements 102, 320 and 320A, paragraphs 20-23 and 30, wherein the combination of control system 102 and robotic picker (320, 320A) operating together, corresponds to an “inventory robot”, that automatically pick up an item/product from a conveyor and move/travel autonomously with it to another location within the supply chain facility where it is deposited),
 wherein the one or more inventory robots are further configured to communicate with the inventory management system to obtain a product model for the product and to use the product model to retrieve the product from or deliver the product to a location within the supply chain facility (Fig. 3, elements 102, 318, 320 and 320A, paragraphs 17-23 and 30, wherein the inventory robot (element 102, 320) communicates with the inventory management system (element 318) to obtain the picking plan (i.e. product model) which is used by the robotic picker to retrieve, move and deliver the product to the other location within the supply chain), 
wherein the product model is generated based on the data collected by the plurality of sensors of the scanner (paragraphs 21-23 and 30, wherein when no picking plan/model for a product (i.e. product model) exists or needs to be updated the combination of control system and sensors, corresponding to the “scanner”, takes the sensed and feedback information and generates or updates the product model for that item), and 
wherein the retrieval or deposition of the product within the supply chain facility is by an end effector of the inventory robot (Fig. 3, elements 320, 320A; Figs. 4A-4E; paragraphs 21-29)
wherein the communication interface of the scanner is configured to transfer the data collected by the plurality of sensors, the product model, OR both to the inventory management system (Kawano, Fig. 3; Fig. 8 and paragraphs 21-23, 30-40, wherein at least the product model is transferred to the memory (i.e. inventory management system)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of configuring the communication interface of the scanner to transfer the data collected by the plurality of sensors, the product model, OR both to the inventory management system, as taught by Kawano, into the system disclosed by the combination of claim 1 of USPN 10311634 and Galluzzo.
The suggestion/motivation for doing so would have been to provide an automatic picking system capable of reliably and adaptively picking up items of various types having various shapes, sizes, hardness, etc. (Kawano, paragraph 02).
Therefore, it would have been obvious to combine claim 1 of USPN 10311634 and Galluzzo with Kawano to obtain the invention as specified in claim 25.


As to claim 28, the combination of USPN 10311634 and Galluzzo discloses the system of Claim 19.
The combination of USPN 10311634 and Galluzzo does not teach or fairly suggest wherein the computing device is configured to identify at least one landmark on the product based on the data collected by the plurality of sensors, wherein the at least one landmark provides orientation information about the product.
Kawano discloses a supply chain management system comprising: 
a scanner (Fig. 3, combination of elements 310 and 102 operating together corresponds to the “scanner”; Fig 7) comprising: 
Fig. 3, element 310; Fig. 7, element 710) configured to collect data about a product, wherein the data includes a size of the product, dimensions of the product, and one or more images of the product (paragraphs 17, 21-23, 30, wherein the sensors comprise a 3D image sensor configured to collect size, dimensions and images of the product), 
a computing device (Figs. 3 or 7, element 102; Fig. 8, elements 810; paragraph 32-40) including at least one processor configured to execute computer- executable instructions, and a memory (Fig. 3, element 318) storing the computer-executable instructions and the data collected by the plurality of sensors (paragraphs 17, 21-23, 30), and 
a communication interface configured to transfer the data collected by the plurality of sensors (Fig. 8, elements 840, 885; paragraph 32-40; paragraphs 17, 21-23, 30, wherein the sensors communicate the data with the computing device and the memory); 
an inventory management system (Fig. 3, 318, paragraphs 21-23 and 30, wherein the memory storing a picking plan/model for a product (i.e. product model) corresponds to the “inventory management system”); and 
one or more inventory robots configured to travel autonomously within a supply chain facility (Fig. 3, the combination of elements 102, 320 and 320A, paragraphs 20-23 and 30, wherein the combination of control system 102 and robotic picker (320, 320A) operating together, corresponds to an “inventory robot”, that automatically pick up an item/product from a conveyor and move/travel autonomously with it to another location within the supply chain facility where it is deposited),
Fig. 3, elements 102, 318, 320 and 320A, paragraphs 17-23 and 30, wherein the inventory robot (element 102, 320) communicates with the inventory management system (element 318) to obtain the picking plan (i.e. product model) which is used by the robotic picker to retrieve, move and deliver the product to the other location within the supply chain), 
wherein the product model is generated based on the data collected by the plurality of sensors of the scanner (paragraphs 21-23 and 30, wherein when no picking plan/model for a product (i.e. product model) exists or needs to be updated the combination of control system and sensors, corresponding to the “scanner”, takes the sensed and feedback information and generates or updates the product model for that item), and 
wherein the retrieval or deposition of the product within the supply chain facility is by an end effector of the inventory robot (Fig. 3, elements 320, 320A; Figs. 4A-4E; paragraphs 21-29)
wherein the computing device is configured to identify at least one landmark on the product based on the data collected by the plurality of sensors, wherein the at least one landmark provides orientation information about the product (Kawano, paragraph 19, wherein a mark or tag is used to determine location/orientation of the product).
Claim 28 of USPN 10311634, Galluzzo & Kawano are combinable because they are from the same art of product modeling and/or supply chain management.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of identifying at least one 
The suggestion/motivation for doing so would have been to provide an automatic picking system capable of reliably and adaptively picking up items of various types having various shapes, sizes, hardness, etc. (Kawano, paragraph 02).
Therefore, it would have been obvious to combine claim 1 of USPN 10311634 and Galluzzo with Kawano to obtain the invention as specified in claim 28.


As to claim 29, the combination of USPN 10311634, Galluzzo and Kawano discloses the system of Claim 28, wherein the at least one landmark comprises a barcode (Kawano, paragraph 19).

As to claim 30, the combination of USPN 10311634, Galluzzo and Kawano discloses the system of Claim 28, wherein the one or more inventory robots use the product model to position the product on a shelf in a specific orientation (Kawano, Fig. 2; paragraphs 13-16, wherein inventory robots selectively pick and position a product on a conveyor, bin or box, all of which corresponds to “shelf”, in specific groups/orientations).

As to claims 35 and 36, please refer to the rejections of claims 28 and 29, respectively, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON W CARTER/            Primary Examiner, Art Unit 2665